        Case 1:13-cv-07789-LGS Document 1554 Filed 01/22/21 Page 1 of 2




                                        January 22, 2021
                                                                                          Via ECF
Honorable Lorna G. Schofield
U.S. District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

       Re:      In re Foreign Exchange Benchmark Rates Antitrust Litigation
                Case No. 1:13-cv-07789-LGS

Dear Judge Schofield:

        Pursuant to Court’s November 12, 2020 Order (ECF No. 1544), Plaintiffs and Credit Suisse
Securities (USA) LLC, Credit Suisse Group AG, and Credit Suisse AG (“Credit Suisse”) submit
this joint letter requesting relief from Rules III.B.3 and III.C.6 of Your Honor’s Individual Rules
and Procedures for Civil Cases.

        The Court’s November 12, 2020 Order (ECF No. 1544) granted each party 75 pages to
address the cross-motions for summary judgment. The parties have conferred and in connection
with its opening brief in support of its motion for summary judgment Credit Suisse proposes to
file:

             1. A Rule 56.1 Statement in Support of the Credit Suisse Defendants’ Motion for
                Summary Judgment, not to exceed 50 pages.

             2. No more than 80 exhibits, not to exceed 400 pages in total. The exhibits shall
                consist of excerpts from: depositions in the action, expert submissions,
                interrogatory responses, and documents produced in discovery, including emails
                and chatroom transcripts.

       Plaintiffs have indicated that they consent to these requests.

       Credit Suisse respectfully submits that the additional pages are necessary to properly
address the two issues certified by the Court. As the Court is well-aware, the discovery record in
this action is extensive and includes millions of pages of documents, multiple expert reports from
each side, and more than 70 depositions. The requested relief from the page limitations will
enable Credit Suisse to clearly present its arguments to the Court

       The parties have also conferred regarding Plaintiffs’ opposition to Credit Suisse’s motion
and cross-motion for summary judgment, which are due March 5, 2021 (ECF No. 1544). As
originally proposed by the parties, the January 22 date contemplated both parties filing
simultaneous opening motions. The Court conformed the proposed briefing schedule to its rules
for cross-motion practice. Given the difficulty in estimating the number of exhibits and pages
that will be required to respond to Credit Suisse’s forthcoming motion, the parties respectfully
propose that Plaintiffs request leave to file a request for relief from Rules III.B.3 and III.C.6 of
Your Honor’s Individual Rules and Procedures for Civil Cases one week prior to filing their
opposition to Credit Suisse’s motion for summary judgment and their cross-motion for summary
       Case 1:13-cv-07789-LGS Document 1554 Filed 01/22/21 Page 2 of 2

Honorable Lorna G. Schofield
November 13, 2020
Page 2

judgment. Credit Suisse reserves the right to respond to Plaintiffs’ request at that time.


                                     Respectfully submitted,

 SCOTT+SCOTT ATTORNEYS                             HAUSFELD LLP
 AT LAW LLP

  s/ Christopher M. Burke                           s/ Michael D. Hausfeld
 Christopher M. Burke                              Michael D. Hausfeld
 600 W. Broadway, Suite 3300                       1700 K Street, NW, Suite 650
 San Diego, CA 92101                               Washington, DC 20006
 Telephone: 619-233-4565                           Telephone: 202-540-7200
 cburke@scott-scott.com                            mhausfeld@hausfeld.com
                                       Attorneys for Plaintiffs

CAHILL GORDON & REINDEL LLP

 s/ Jason M. Hall
David G. Januszewski
Herbert S. Washer
Elai Katz
Jason M. Hall
Sheila C. Ramesh
32 Old Slip
New York, NY 10005
Telephone: 212-701-3000
djanuszewski@cahill.com
hwasher@cahill.com
ekatz@cahill.com
jhall@cahill.com
sramesh@cahill.com

Attorneys for Defendants
Credit Suisse Group AG, Credit Suisse AG,
and Credit Suisse Securities (USA) LLC
